Citation Nr: 1417757	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-43 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel

INTRODUCTION

The Veteran had active duty service from May 23, 2002 to October 2, 2002 and from January 2003 to April 2004; he also served in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Lincoln, Nebraska.  

The Veteran testified before the undersigned at a March 2011 Board hearing.  A transcript of the hearing has been reviewed and has been associated with the claims file.  

The issue on appeal was previously before the Board in February 2012 when it was remanded for additional evidentiary development.  Also before the Board in February 2012 was a claim of entitlement to service connection for tinnitus.  This claim was granted by the Board and is no longer on appeal.  


FINDING OF FACT

The Veteran does not have hearing loss for VA purposes at any time during the appeal period.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active service, and the incurrence or aggravation of sensorineural hearing loss during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A July 2008 pre-rating letter provided notice to the Veteran of what was needed to substantiate a claim for service connection, as well as provided general information concerning VA's assignment of ratings and effective date.  The notices also explained the Veteran's and VA respective responsibilities to obtain relevant evidence. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal, and that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required. 

Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of VA examinations.  The Board finds that the examinations are adequate because they included a review of the history and audiological testing results conducted in accordance with VA requirements for hearing loss claims.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain relevant evidence, and the Veteran's and VA's respective responsibilities obtaining relevant evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any the matter herein decided, at this juncture.

II.  Analysis

In July 2008, the Veteran submitted his original claim for compensation which included a claim for hearing loss.  He reported that the disorder began in April 2004.  

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In addition to the general service connection provisions, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board finds that service connection is not warranted for hearing loss as the competent probative evidence of record demonstrates that the Veteran does not have hearing loss for VA purposes in either ear at any time during the appeal period.  

There is no competent evidence of record demonstrating that the Veteran had hearing loss for VA purposes within one year of discharge which would allow for a grant of service connection for hearing loss on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  No audiometric test results conducted within one year of discharge have been associated with the claims file and the Veteran has not alleged the presence of such testing.  The Veteran is not competent to quantify the extent of hearing loss he allegedly experiences during that time period. 

The Veteran's hearing acuity has been examined twice during the appeal period.  Neither of the examination reports resulted in findings documenting that the Veteran had hearing loss for VA purposes.  

At the time of a July 2009 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
15
20
15
20
20

Speech audiometry revealed speech recognition ability of 66 percent in the right ear and of 70 percent in the left ear.  The examiner determined that the speech discrimination scores were not consistent with the pure tone audiometry testing and that the scores should not be used for rating purposes.  The examiner found that the Veteran's hearing was clinically normal bilaterally.  Speech recognition scores below 94 percent normally document hearing loss for VA purposes.  However, in the current case, the examiner specifically determined that the Veteran's speech recognition scores should be not used for ratings purposes.  The report of the July 2009 VA audiological examination does not document hearing loss for VA purposes.  

The Veteran testified before the undersigned in March 2011 that he was exposed to loud noises during training and while on active duty.  He said that, at times, he could not hear his baby daughter cry nor his two year old son.  The Board notes that the Veteran is competent to report that he experiences reduced hearing acuity.  The Board finds, however, that the Veteran is not competent to quantify the extent of hearing loss he experiences as this requires specialized audiological testing and medical training to interpret the results which the Veteran does not have.  The Veteran's testimony does not document the presence of hearing loss for VA purposes.    

The most recent evaluation of the Veteran's hearing acuity occurred at the time of a March 2012 VA examination, which was conducted pursuant to the Board's February 2012 remand.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
20
15
LEFT
25
30
25
20
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The examiner diagnosed sensorineural hearing loss in both ears.  The audiometric testing from this examination does not document hearing loss for VA purposes.  Speech recognition scores must be less than 94 percent.  In the current case, the Veteran's speech recognition score is as low as 94 for the left ear, yet does not qualify as hearing loss for VA purposes.  

Based on the above, the Board finds there is no evidence of hearing loss for VA purposes at any time during the appeal period.  The post service examinations show that none of the Veteran's pure tone thresholds in the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz were 40 decibels or greater; he was never found to have auditory thresholds for at least three of the frequencies which were 26 decibels or greater; and the speech recognition scores using the Maryland CNC Test were never less than 94 percent.  Even though the examiner who conducted the most recent VA examination diagnosed the presence of sensorineural hearing loss this is insufficient evidence to base a grant of service connection for hearing loss.  Hearing impairment at higher frequencies does not meet the requirements.  The regulations require specific levels of impairment which have not been documented at any time.  As there is no competent evidence of current hearing loss for VA purposes and therefor no current disability, the claim of entitlement to service connection for hearing loss must be denied for lack of the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the foregoing reasons, the Board finds that the claim of service connection for hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for hearing loss is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


